Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This is in response to an application/remarks made filed on 04/28/2021.
Claims 1, 11 and 20 has been amending. Claim 23 has been canceled and Claims 4, 13 and 21 were previously canceled.
The independent Claims has been amended to include the limitations from an indicated allowable subject matter of Claim 23. In view of Applicant Argument/Remarks Made to an independent claims have been fully considered and they are persuasive. Thus upon further consideration with a prior art search, a notice of allowance is made. 

Allowable Subject Matter
Claims 1-3, 5-12, 14-20 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art teaches a modular electronic device comprised of a first device powerable by a first rechargeable battery, a connector for operationally coupling the first device to a second device powerable by a second rechargeable battery, however, the prior art fails to teach or suggest, “wherein the first and second type-C port controllers configured to store policy data representing a policy that maps 

Regarding Claim 11, the prior art teaches a method for a modular electronic device comprised of a first device powerable by a first rechargeable battery, a connector for operationally coupling the first device to a second device powerable by a second rechargeable battery, however, the prior art fails to teach or suggest, “the first device further including a first type-C controller associated with the first charger port of the first device and a second type-C controller associated with the second charger port of the first device, each of the first and second type-C port controllers being configured to store policy data representing a policy that maps each of the first state and the second state to a respective control signal, the respective control signal causing the switching circuitry to control the flow of electric current into the first device.”


Regarding Claim 20, the prior art teaches a method for a modular electronic device comprised of a first device powerable by a first rechargeable battery, a connector for operationally coupling the first device to a second device powerable by a second rechargeable battery, however, the prior art fails to teach or suggest, “wherein the first device further includes a first type-C controller associated with the first charger port of the first device and a second type-C controller associated with the second charger port of the first device, each of the first and second type-C port controllers being configured to store policy data representing a policy that maps each of the first state and the 

Claims 2-3, 5-10, 12, 14-19 and 22 are allowable because of dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/S. T./Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859